Case 2:19-cv-00162-LGW-BWC Document 22 Filed 07/29/20 Page 1 of 2



                                                                               FILED
                                                                    John E. Triplett, Acting Clerk
                                                                     United States District Court

                                                               By casbell at 10:57 am, Jul 29, 2020
Case 2:19-cv-00162-LGW-BWC Document 22 Filed 07/29/20 Page 2 of 2
